DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2021 has been entered.
 Response to Arguments
The declaration of Rongrong Zhou under 37 CFR 1.132 filed 5/4/2021 is sufficient to overcome the rejection of claims 1-6, 14-18, 20 and 22-30  presented in the office action mailed 11/5/2020.
Applicant’s arguments with respect to claim(s) 1-6, 14-18, 20 and 22-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejections of record for any teaching or matter specifically challenged in Applicant’s argument.

New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6, 14-18, 20 and 22-30 is/are rejected under 35 U.S.C. 103 as being obvious over Brice (WO2016/188691) and JP H06287110. Brice is cited on the 5/4/2021 IDS.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Brice discloses the use of a hair treatment composition comprising a lactone, a disaccharide, an inorganic salt and an organic acid, having a pH in the range of 3-6.5 (reading on instant claims 20 and 27), in the treatment of hair, to repair damage to hair protein, preferably to increase the denaturation temperature of the internal protein of hair (Abs).  Brice teaches that the composition can be applied to hair multiple times, to give a progressive increase in the denaturation temperature of the protein (Brice – claim 3). 
Brice teaches that the hair to be treated can be virgin hair (reading on instant claim 22) or damaged hair (Pg. 3). 
Brice discloses a method wherein virgin hair and double-bleaches hair was treated with composition 1 and then treated with composition 2 (i.e. applied multiple times, overlapping with 2-50 times as recited by instant claim 2)).  
Composition 1 comprises 0.01% citric acid, 0.4% gluconolactone, 0.1% trehalose and 0.1 sodium sulphate (a total level of gluconolactone, trehalose and sodium sulfate of 0.6%), reading on instant claims 22-26 and 28-30). 
Composition 2 comprises 0.37% lactic acid, 0.1% gluconolactone, 0.09% trehalose and 0.01 sodium sulphate (a total level of gluconolactone, trehalose and sodium sulfate of 0.2%).
Regarding claims 6, 18 and 24-25: Brice teaches that the composition is a rinse off hair treatment composition and can be a shampoo or a conditioner.
However Brice does not teach the composition to be used to protect hair against damage.
JP’110 relates to a hair cosmetic having a hair protecting effect. It provides the hair with strength and suppleness, thus preventing damage to the hair [0001].  JP’110 teaches that hair can be damaged by a variety of factors environmental factors (sunlight: ultraviolet rays, infrared rays), physical factors and chemical factors, such as hair bleaches [0003].  JP’110 teaches that hair does not have the ability to 
JP’110 teaches protecting normal healthy hair against external damages and differentiates between normal and damaged hair, thus one of skill in the art would recognize normal hair to be hair without damage (i.e. virgin hair).
In view of these teachings, it would have been prima facie obvious to use the composition of Brice, comprising trehalose, to help prevent hair damage to natural hair (i.e. virgin hair) caused by multiple factors including bleaching (reading on instant claims 3-5) as discussed in the method of JP’110 as JP’110 teaches compositions containing trehalose can be used to prevent hair damage of natural hair by protecting the hair. While the prior art doesn’t teach the step of applying the composition to hair prior to application of a hair insult in order to protect against damage, the prior art does teach applying the composition to damaged hair and it is noted that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.
Regarding claims 15-16: Brice teaches applying the composition multiple times, but does not specifically teach the composition being applied 5-30 times or 10-20 times.  However, as the prior art teaches application of the composition multiple times and in the absence of unexpected results, the duplication of steps (i.e. multiple application) has no patentable significance (MPEP 2144.04(VI)(b)).
Regarding claim 17: While the art doesn’t teach the damage to be caused by bleaching multiple times, as the art makes obvious the use of the composition to obtain a protective effect against hair damage such as bleaching, a skilled artisan would recognize that this would include all instances of bleaching, whether the act be performed once or multiple times.
Regarding claim 14: This claim recited a property if the claimed composition and the prior art makes obvious the performance of the claimed method steps with the claimed composition, therefore, the composition claimed and the composition of the prior art are expected to have the same properties absent evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-3, 6, 14-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-33 and 35-39 of copending Application No. 16/631111 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach methods of protecting hair by applying to the hair 2-50times, prior art an application of a damage insult (environmental means or mechanical means, uv light), a composition comprising gluconolactone, trehalose, sodium sulphate and an organic acid, having a pH ranging from 3-6.5 . Both teaches the compositions to be rinse off hair treatment composition which can be shampoos or conditioner.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613